Citation Nr: 0700940	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable evaluation for chronic 
orchialgia, status post varicocelectomy, for the period 
commencing on April 22, 2000.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from March 1994 to April 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Baltimore, Maryland, Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a noncompensable evaluation for 
chronic orchialgia, status post varicocelectomy, effective 
from April 22, 2000 (the date on which entitlement to VA 
compensation for this disability first arose (See 38 C.F.R. 
§ 3.400)).  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected genitourinary disability for 
separate periods of time, from April 22, 2000, to the 
present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

For the period from April 22, 2000 to the present, the 
veteran's chronic orchialgia, status post varicocelectomy, is 
manifested by recurring episodes of groin and testicular 
pain.  There are no chronic urinary voiding problems, urinary 
incontinence, recurring urinary tract infections, or erectile 
dysfunction associated with the varicocelectomy residuals, 
and the chronic orchialgia does not require treatment with 
long-term drug therapy or frequent hospitalizations.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
chronic orchialgia, status post varicocelectomy, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7525 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran's claim was received in April 2000.  He was 
notified of the provisions of the VCAA in correspondence 
dated in February 2001 and September 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA treatment records 
showing the state of his genitourinary disability for the 
period from April 2000 to April 2005, including the reports 
of VA medical examinations conducted in January 2001 and 
April 2005 that address this disability, have been obtained 
and associated with the evidence.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as it 
pertained to increased rating and earlier effective date 
claims.  Pursuant to the Court's holding, the RO issued the 
veteran notice of the VCAA provisions as they pertained to 
increased rating and effective date claims in correspondence 
dated in March 2006 and June 2006.  Therefore, as there has 
been full compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Factual background and analysis: Entitlement to an initial 
compensable evaluation for chronic orchialgia, status post 
varicocelectomy, for the period commencing on April 22, 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2006).

The veteran's service-connected chronic orchialgia, status 
post varicocelectomy, is rated as analogous to chronic 
epididymo-orchitis under Diagnostic Code 7525 of 38 C.F.R. 
§ 4.115b, which provides that this disability be rated as a 
urinary tract infection under 38 C.F.R. § 4.115a.  

A urinary tract infection manifested by poor renal function 
is to be rated as renal dysfunction.  Otherwise, 38 C.F.R. 
§ 4.115a provides for the assignment of a 30 percent 
evaluation when the evidence demonstrates a recurrent, 
symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (i.e., greater than two 
times per year), and/or requiring continuous intensive 
management.  Assignment of a 10 percent evaluation is 
warranted for a urinary tract infection that requires long-
term drug therapy, 1 - 2 hospitalizations per year, and/or 
requiring intermittent intensive management.

The veteran's service medical records show that he received 
treatment for recurring episodes of groin and testicular 
pain.  By March 1995, he underwent a varicocelectomy, in 
which an inguinal ligation of his left internal spermatic 
vein was performed.  In June 1997, he underwent a left 
varicocele embolization to treat a recurring varicocele.  
Thereafter, the medical records show treatment on several 
occasions throughout the remainder of his period of active 
duty for complaints of recurring orchialgia.

The report of a January 2001 VA medical examination noted the 
above history and the veteran's complaints of ongoing 
problems with recurring groin and testicular pain, which he 
claimed to have limited his ability to participate in 
physical activities.  The veteran also believed that his 
sexual performance was impaired by the disability.  However, 
objective examination did not note any urination problems, 
blood in his urine, urinary frequency or incontinence, or any 
prior history of infection or catheterization.  Genitourinary 
examination shows the presence of a left inguinal surgical 
scar, residual of his prior surgery, which was well-healed 
and painless.  His testicles featured normal consistency and 
no pain on manipulation was elicited.  His spermatic cords 
and epididymis were normal, bilaterally, and there was no 
evidence of a residual left varicocele detected.  The 
diagnosis was left varicocele, status post excision and 
embolization by catheter with residual chronic pain in the 
left inguinal region and testicle (chronic orchialgia).

VA outpatient treatment records dated from 2002 to 2005 show 
that the veteran received treatment for complaints of 
recurring testicular and groin pain.  No urinary tract 
problems were shown, and his testicles were normal on 
examination.  

The report of an April 2005 VA examination shows that the 
veteran complained of testicular pain after exercising or 
prolonged walking.  The pain episodes would last from two 
days to several weeks in duration and were alleviated by 
rest.  The veteran did not wear a scrotal support.  He 
reported that he was employed as a payroll manager, which he 
described as being a sedentary, mostly desk-bound position, 
and he denied losing any time from work because of his 
orchialgia.  The examiner found no evidence of urinary 
frequency, urinary incontinence, erectile dysfunction, 
recurrent urinary tract infections, bladder or renal stones, 
or nephritis.  The examiner also reviewed the veteran's 
claims folder and found no history of frequent 
hospitalization for urinary tract disease or the need for 
catheterization or drainage procedures or other invasive 
treatment.

The examiner noted that the veteran used the prescription 
painkiller Tramadol, primarily for treatment of chronic joint 
pain associated with his orthopedic disabilities, but also 
for groin pain.  Genitourinary examination revealed an 
enlarged spermatic cord in the left testicle, with the left 
testicle being larger than the right one.  Both testicles 
were normal and descended, and there was no evidence of a 
hernia.  The veteran was diagnosed with chronic, symptomatic 
left orchialgia, secondary to a prior varicocele and repair, 
and a symptomatic left spermatocele.  In his commentary, the 
examiner stated:

"The veteran does not undergo any recurrent 
drainage or frequent hospitalizations for his 
orchialgia.  He is on no long-term drug therapy 
except for pain and discomfort with Tramadol."

The Board has applied the aforementioned facts of the case to 
the pertinent rating code and concludes that the veteran has 
not met the criteria for a compensable evaluation for chronic 
orchialgia, status post varicocelectomy, for the period from 
April 22, 2000 to the present.  The objective evidence does 
not demonstrate that the veteran's service-connected 
genitourinary disability is manifested by urinary tract 
infections that require hospitalization or intermittent 
intensive management.  Although the veteran contends that his 
use of the prescription painkiller Tramadol constitutes 
"long term drug therapy" as contemplated by the rating 
code, such that assignment of a 10 percent evaluation is 
warranted, the Board's review of the evidence indicates that 
this painkiller is prescribed primarily for treatment of the 
veteran's joint pain associated with his orthopedic 
disabilities.  The veteran's ancillary use of Tramadol for 
his non-orthopedic testicular pain, in any case, is in direct 
response to onset of pain episodes, and is not used as an 
ongoing preventative medicinal measure.  It thus does not 
more closely approximate the criteria of "long term drug 
therapy" as contemplated by the rating code.  See 38 C.F.R. 
§ 4.7.

Therefore, in view of the foregoing discussion, the veteran's 
claim for a compensable initial evaluation for chronic 
orchialgia, status post varicocelectomy, for the period 
commencing on April 22, 2000, must be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2005); 38 C.F.R. § 4.3 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An initial compensable evaluation for chronic orchialgia, 
status post varicocelectomy, for the period commencing on 
April 22, 2000, is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


